UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMIAH WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:10-cr-00141-FL-1; 5:13-cv-00137-FL)


Submitted:   July 7, 2015                 Decided:   July 24, 2015


Before MOTZ and KEENAN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jeremiah Williams, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeremiah Williams appeals the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion.             We have reviewed

the record and find no reversible error. Accordingly, we deny the

motion for appointment of counsel and affirm for the reasons stated

by the district court.     United States v. Williams, Nos. 5:10-cr-

00141-FL-1; 5:13-cv-00137-FL (E.D.N.C. Feb. 6, 2014).            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2